I am unable to agree with the conclusion in the majority opinion that the recitals in the sentence is cause No. 3,437 are sufficient to make such sentence cumulative with that in cause No. 3,436. The sentence is the final judgment, and should be sufficient on its face to effect its purpose without resort to evidence in aid thereof. It occurs to me that the conclusion stated in the majority opinion is in conflict with our holding in Bland v. State, 145 Tex.Crim. R., 167 S.W.2d 761, and in Lockhart v. State, 29 Tex. App. 35[29 Tex. Crim. 35]. It would serve no useful purpose to write an extended dissenting opinion, but I desire in this way to express my disagreement with the conclusion announced.
 *Page 90